DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the response to restriction filed on 12/17/2021.
Claims 11-20 are withdrawn.
Claims 1-10 are currently pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/17/2020 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “The system of claim 1, the settlement response…”, Examiner believes this should be “The system of claim 1, wherein the settlement response…”.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnel, et al. (US Patent Application Publication 20170053249), “Tunnel” in view of Handoko, et al. (US Patent Application Publication 20180293555), “Handoko” in view of Mokhasi, et al. (US Patent Application Publication 20200193441), “Mokhasi”.
As per claim 1, Tunnel discloses:
A system for offline transaction processing, comprising: [0301]
a payment terminal capturing payment credentials and a fiat currency payment amount associated therewith as a transaction data set; [0030], [0058], [0063-0067] FIG. 3 describes the general flow of events and actions when a user unlocks a device (120), selects that they wish to create a new payment transaction (121) and selects which account they wish to use for the transaction (122)… This invention not only supports storage and selection of multiple accounts and currencies, but also combining multiple currencies to execute a single transaction or transfer. Such examples might include combining an amount of Bitcoin plus an amount of Litecoin to equal a full transaction amount…register the bank account they wish to use with their crypto-currency brokerage account request to purchase X-Amount of crypto-currency for X-Amount of dollars
an offline rule database including one or more transaction validation rules; [0059], [0075] FIG. 3 describes the general flow of events and actions when a user unlocks a device (120), such as but not limited to a mobile or wearable device, selects that she wishes to create a new payment transaction (121), and selects which account she wishes to use for the transaction (122). The account access information is then checked by the smart wallet to ensure the predefined security requirements for access have been met (123). If the requirements have not been met the user is prompted to select a different account or to provide additional authentication factors to match or override the security rules…This novel approach enables users to authorize the transfer of crypto-currency while offline, while also controlling how and when that data transfer is completed via innovative synchronization of data from the block chain of a crypto-currency device.
Tunnel does not expressly disclose the following, Handoko, however discloses:
a first blockchain server with a first copy of a transaction ledger and being in communication with the payment terminal to accept the transaction data set, the first blockchain server operating in a validator mode with the transaction data set being committed to the first copy of the transaction ledger as a ledger entry in response to a validation of the transaction data set against the one or more transaction validation rules; see claim 1, [0021], [0025], [0027] Preferably, the local nodes 110 are blockchain nodes, and store a copy of the latest version of the blockchain of the cryptocurrency 115 from a node disposed away from the vehicle and as of the time of departure or prior to losing Internet connectivity… Because the local node(s) 110 presumably have an up-to-date copy of the blockchain as of the point of departure of lost connectivity, and the passenger would also have lost Internet connectivity, the secure payment transaction between a passenger (buyer) and the airline (seller), for example, can be handled without live Internet connectivity, and can instead be validated using the local blockchain nodes present on the aircraft 100…The secure payment transaction in the aircraft will be handled just within the local node(s) 110 during the isolation. Eventually the entire network would be reunified upon reconnection to the Internet 160 where the new data blocks are collected from other distributed nodes 170 and verified by the aircraft nodes to complete its Blockchain local copy…
a second blockchain server with a second copy of the transaction ledger and being in sporadic communication with the first blockchain server over a temporary data transfer link, the second blockchain server operating in an observer mode with the transaction data set previously committed to the first copy of the transaction ledger on the first blockchain server being propagated to the second copy of the transaction ledger on the second blockchain server over the temporary data transfer link; and see claim 1, [0021], [0025], [0027] Preferably, the local nodes 110 are blockchain nodes, and store a copy of the latest version of the blockchain of the cryptocurrency 115 from a node disposed away from the vehicle and as of the time of departure or prior to losing Internet connectivity… Because the local node(s) 110 presumably have an up-to-date copy of the blockchain as of the point of departure of lost connectivity, and the passenger would also have lost Internet connectivity, the secure payment transaction between a passenger (buyer) and the airline (seller), for example, can be handled without live Internet connectivity, and can instead be validated using the local blockchain nodes present on the aircraft 100…The secure payment transaction in the aircraft will be handled just within the local node(s) 110 during the isolation. Eventually the entire network would be reunified upon reconnection to the Internet 160 where the new data blocks are collected from other distributed nodes 170 and verified by the aircraft nodes to complete its Blockchain local copy…
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with the ability to maintain local copies of blockchains for completing transactions when local node is isolated and reunifying the blockchains when internet is available as 
Tunnel does not expressly disclose the following, Mokhasi, however discloses:
a payment gateway in communication with the second blockchain server and a remote payment processor, the payment gateway retrieving the transaction data set in the second copy of the transaction ledger on the second blockchain server for translation to a settlement request transmitted to the remote payment processor and receiving a settlement response from the remote payment processor. [0070-0071], [0075], [0104-0107], and claim 1, In some non-limiting embodiments or aspects, a bucket in the shared hash map may include a plurality of blockchains for a plurality of whitelists (e.g., one or more blockchains for one or more whitelists associated with one or more specific payment gateways, one or more blockchains for one or more whitelists associated with one or more specific issuers, etc.), a plurality of blockchains for a plurality of blacklists (e.g., one or more blockchains for one or more blacklists associated with one or more specific payment gateways, one or more blockchains for one or more blacklists associated with one or more specific issuers, etc.), a plurality of blockchains for a plurality of fraud probabilities (e.g., one or more blockchains for one or more fraud probabilities associated with one or more specific payment gateways, one or more blockchains for one or more fraud probabilities associated with one or more specific issuers, etc.), and/or the like. In such an example, a separate blockchain for whitelists, blacklists, fraud probabilities, and/or the like for each hash enables payment gateways, issuers, and/or the like to specify the specific fraud data that they want to modify, for example, in response to changing government sanctions upon which whitelists and/or blacklists may be based… In such an example, the shared hash map can be updated to add a new hash for the at least one identifier (e.g., to add a new hash for a new identifier for which a matching hash is not found in the shared hash map, etc.) and/or to add one or more blocks to a blockchain included in a bucket mapped to the at least one identifier via the at least one hash function in the shared hash map (e.g., to a blockchain in a bucket associated with a hash of the identifier in the shared hash map, etc.) to update fraud data included in the blockchain (e.g., to update an indication of whether the identifier is whitelisted, to update an indication of whether the identifier is blacklisted, to update the probability that a transaction associated with the at least one identifier is a fraudulent transaction, to update transaction data and/or authorization data associated with the identifier, etc.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a payment gateway to communicate with remote servers and share information via blockchains with regards to authorizing a transaction as taught by Mokhasi, doing so allows for the transaction to be authorized based on the specific data related to the transaction stored in blockchains that are specific to particular issuers and gateways while maintaining an immutable record for the fraud data [0102-0104].

As per claim 2, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
the settlement response is committed to the second copy of the transaction ledger as a processed transaction ledger entry with the second blockchain server being operated in the validator mode. [0104-0107], [0123] In some non-limiting embodiments or aspects, the one or more buckets of the plurality of buckets include a plurality of blockchains, a first blockchain of the plurality of blockchains includes a first plurality of blocks corresponding to a first plurality of prior transactions associated with an identifier, and a second blockchain of the plurality of blockchains includes a second plurality of blocks corresponding to a second plurality of prior transactions associated with the identifier… In such an example, a blockchain in each cell may include one or more blocks that include one or more fraud probabilities, whitelist indicators, or blacklist indicators (e.g., with a newest or latest block including a current fraud probability, whitelist indicator, blacklist indicator, etc.), transaction data and/or authorization data for one or more previous transactions associated with the one or more blocks, information identifying a system, device, or entity that modified or added the one or more blocks, and/or a time at which the one or more blocks were modified or added…
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a payment gateway to communicate with remote servers and share information via blockchains with regards to whether a transaction was authorized as taught by Mokhasi, doing so allows for different issuers and payment gateways to share information to further help in detecting fraudulent transaction and updating fraud information  [0102-0104].

As per claim 3, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
further comprising an offline transaction validator that updates the one or more transaction validation rules based upon the settlement response. [0121] As an example, payment gateway 104 adds one or more additional blocks to the at least one blockchain included in the one or more buckets mapped to the identifier via the at least one hash function in the shared hash map (e.g., to a blockchain in a bucket associated with the hash of the identifier in the shared hash map, etc.) to update fraud data included in the blockchain (e.g., to update an indication of whether the identifier is whitelisted, to update an indication of whether the identifier is blacklisted, to update the probability that a transaction associated with the at least one identifier is a fraudulent transaction, to update transaction data and/or authorization data associated with the at least one identifier, etc.). In such an example, information identifying payment gateway 104 that updates the blockchain is stored in the blockchain in association with the update (e.g., in association with that added block, etc.) and/or a time stamp indicating a date and/or a time of the update. In some non-limiting embodiments or aspects, payment gateway 104 can add a block to the at least one blockchain for each transaction of a plurality of transactions included in the transaction data.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a payment gateway to communicate with remote servers and share information via blockchains with regards to updating blacklist and fraud indicators as taught by Mokhasi, doing so allows for different issuers and payment gateways to share information to further help in detecting fraudulent transaction and updating fraud information based on prior transactions [0102-0104].


As per claim 4, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
wherein the offline transaction validator builds a customer payment profile from one or more of the processed transaction ledger entries. where the Examiner interprets the fraud data associated with the user identifier based on prior transactions to be akin to customer profile [0004-0006], [0097] In some non-limiting embodiments or aspects, an identifier includes personally identifiable information (PII) or data that can be used to uniquely identify, contact, or locate a single person or user, such as a device identifier (e.g., a device signature, a device fingerprint, a media access control (MAC) address, etc.), an account identifier (e.g., a PAN, a bank account number, etc.), a user identifier (e.g., an email address, a telephone number, a social security number, an IP address, a shipping address, etc.), and/or the like… In some non-limiting embodiments or aspects, the fraud data includes at least one of the following: an indication to automatically authorize a transaction associated with the at least one identifier, an indication to automatically deny a transaction associated with the at least one identifier, a probability that a transaction associated with the at least one identifier is a fraudulent transaction, or any combination thereof… wherein one or more buckets of the plurality of buckets include at least one blockchain, wherein the at least one blockchain includes fraud data associated with one or more fraudulent transactions; receiving, with at least one processor, transaction data associated with at least one transaction, wherein the transaction data includes at least one identifier; accessing, with at least one processor, the fraud data in the at least one blockchain from the local copy of the shared hash map based on the at least one hash function and the at least one identifier;
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a payment gateway to communicate with remote servers and share information via blockchains with regards to fraud data related to particular identifiers (for identifying a user) as taught by Mokhasi, doing so allows for different issuers and payment gateways to share information to further help in detecting fraudulent transaction and updating fraud information based on prior transactions [0102-0104].

As per claim 5, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
wherein the offline transaction validator assigns a score to the customer payment profile based upon an aggregate of the one or more of the processed transaction ledger entries, the score being associated with the one or more transaction validation rules. wherein the Examiner is interpreting the probability to be akin to the score [0007] In some non-limiting embodiments or aspects, the at least one blockchain includes a plurality of blocks corresponding to a plurality of prior transactions associated with the at least one identifier, wherein at least one block in the at least one blockchain includes the probability that a transaction associated with the at least one identifier is a fraudulent transaction, and wherein the probability is based on the plurality of prior transactions in the plurality of blocks of the at least one blockchain… payment gateway 104 can process transaction data and/or authorization data mapped to the at least one identifier (e.g., analyze one or more prior transactions mapped to the at least one identifier, etc.) accordingly to one or more local rules to determine whether or not to authorize or decline the transaction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a payment gateway to communicate with remote servers and share information via blockchains with regards to the probability that a transaction is fraudulent data base on the particular identifiers (for identifying a user) and past transactions as taught by Mokhasi, doing so allows for different issuers and payment gateways to share information to further help in detecting fraudulent transaction and updating fraud information based on prior transactions [0102-0104].


As per claim 6, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
wherein a customer whitelist is generated from one or more customer payment profiles with positive scores assigned thereto. [0102-0103] For example, one or more additional blocks can be added to a blockchain included in a bucket mapped to an identifier via the at least one hash function in the shared hash map (e.g., to a blockchain in a bucket associated with a hash of the identifier in the shared hash map, etc.) to update fraud data included in the blockchain (e.g., to update an indication of whether the identifier is whitelisted, to update an indication of whether the identifier is blacklisted, to update the probability that a transaction associated with the identifier is a fraudulent transaction, etc.)… In some non-limiting embodiment or aspects, the at least one blockchain includes a plurality of blocks corresponding to a plurality of prior transactions associated with an identifier, at least one block in the at least one blockchain includes the fraud probability that a transaction associated with the identifier is a fraudulent transaction (and/or a whitelist, a blacklist, etc.), and the probability (and/or the whitelist, the blacklist, etc.) is based on the plurality of prior transactions in the plurality of blocks of the at least one blockchain.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use generate whitelist based on prior transactions as taught by Mokhasi, doing so allows transactions to automatically be approved or decline based on the whitelist or blacklist [0120].


As per claim 7, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
wherein a customer blacklist is generated from one or more customer payment profiles with negative scores assigned thereto. [0102-0103] For example, one or more additional blocks can be added to a blockchain included in a bucket mapped to an identifier via the at least one hash function in the shared hash map (e.g., to a blockchain in a bucket associated with a hash of the identifier in the shared hash map, etc.) to update fraud data included in the blockchain (e.g., to update an indication of whether the identifier is whitelisted, to update an indication of whether the identifier is blacklisted, to update the probability that a transaction associated with the identifier is a fraudulent transaction, etc.) … In some non-limiting embodiment or aspects, the at least one blockchain includes a plurality of blocks corresponding to a plurality of prior transactions associated with an identifier, at least one block in the at least one blockchain includes the fraud probability that a transaction associated with the identifier is a fraudulent transaction (and/or a whitelist, a blacklist, etc.), and the probability (and/or the whitelist, the blacklist, etc.) is based on the plurality of prior transactions in the plurality of blocks of the at least one blockchain.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use generate whitelist based on prior transactions as taught by Mokhasi, doing so allows transactions to automatically be approved or decline based on the whitelist or blacklist [0120].


As per claim 8, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
wherein the processed transaction ledger entry is identified as either reconciled or unreconciled. [0100-0102] In some non-limiting embodiments or aspects, fraud data includes transaction data associated with one or more prior transactions associated with an identifier. For example, transaction data can include transaction parameters associated with transactions, such as payment transactions initiated and/or conducted with an electronic wallet application, and/or the like. Non-limiting examples of transaction parameters include: electronic wallet card data, authorization data, PAN, transaction amount, transaction date and time, conversion rate of currency, merchant type, acquiring institution country, PAN country, response code, merchant name/location, type of currency, and/or the like. Response code may refer to a successful approval/completion of a transaction, denial because card reported as lost or stolen, do not honor, partial approval, VIP approval (VIP program), amount exceeds maximum, insufficient funds, incorrect PIN, suspected fraud, activity amount exceeded, allowable number of PIN-entry tries exceeded, and/or the like… In some non-limiting embodiments or aspects, fraud data may be at least partially mutable in the shared hash map. For example, one or more additional blocks can be added to a blockchain included in a bucket mapped to an identifier via the at least one hash function in the shared hash map (e.g., to a blockchain in a bucket associated with a hash of the identifier in the shared hash map, etc.) to update fraud data included in the blockchain
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to update the fraudulent data with the response codes indicating the transactions were successfully processed or denied as taught by Mokhasi, doing so allows for the information to be used in detecting fraudulent transaction based on prior successful transactions [0102-0104].

As per claim 9, Tunnel does not expressly disclose the following, Mokhasi, however discloses:
further comprising a third blockchain server with a third copy of the transaction ledger, the third blockchain server operating in the validator mode and in communication with the second blockchain server, a settlement response from the payment gateway being committed to the third copy of the transaction ledger as a processed transaction ledger entry. [0020], [0102-0109] In some non-limiting embodiments or aspects, hash map system 114 receives a first update to the shared hash map from a first system, wherein the first update is associated with at least one identifier, and receives a second update to the shared hash map from a second system different than the first system, wherein the second update is associated with the at least one identifier. For example, each system, device, or entity given access to the shared hash map may make updates to the fraud data in the shared hash map, and different systems, devices, or entities can update the same blockchain associated with the same identifier, different blockchains associated with the same identifier, and/or different blockchains associated with different identifiers. In such an example, having multiple systems, devices, or entities (e.g., multiple payment gateways, multiple issuers, etc.), which are often not otherwise working with, connected to, and/or in communication with each other, contribute to the same shared data structure can obviate a need to rely on expensive third parties for providing fraud data for fraud management, more quickly build or increase a database (e.g., an amount, etc.) of fraud data available to the group of systems, and provide more up-to-date fraud data from a wider variety of information sources… As further shown in FIG. 3, at step 306, process 300 includes providing a copy of the shared hash map. For example, hash map system 114 provides a copy of the shared hash map. As an example, hash map system 114 provides a copy of the shared hash map to one or more of merchant system 102, payment gateway 104, acquirer system 106, transaction service provider system 108, issuer system 110, and/or user device 112. In some non-limiting embodiments or aspects, the copy of the shared hash map includes the update in at least one blockchain mapped to the at least one identifier in the shared hash map.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to share transaction data with remote servers and issuers via blockchains as taught by Mokhasi, doing so allows particular issuers and gateways to each maintain their own records of fraud data and so that each system can maintain their own black/white list [0102-0104].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tunnel in view of Handoko in view of Mokhasi in view of Li, et al. (US Patent Application Publication 20190104196), “Li”.
As per claim 10, Tunnel does not expressly disclose the following, Li, however discloses:
wherein the second blockchain server generates a verification cumulative hash of the second copy of the transaction ledger thereon based upon anchors in the second copy of the transaction ledger. [0005] A blockchain is a data structure can be used to implement tamper-resistant distributed ledgers. Multiple nodes follow a common protocol in which transactions from clients are packaged into blocks, and nodes use a consensus protocol to agree on the next block. Blocks carry cumulative cryptographic hashes making it difficult to tamper with the ledger. Each block can have a reference [hash value] to the previous block in time. In addition, each block can comprise its own hash. The blockchain can be traversed traverse backwards (e.g., up the chain).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tunnel with ability to use a cumulative hash as taught by Li, doing so makes it difficult to tamper with the ledger [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694